484 F.2d 644
UNITED STATES of America, Plaintiff-Appellee,v.Luther CONNER, Defendant-Appellant.
No. 72-3790. Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
Aug. 31, 1973.Rehearing Denied Sept. 24, 1973.

Luther Conner, pro se.
John W. Stokes, U. S. Atty., E. Ray Taylor, Asst. U. S. Atty., Atlanta, Ga., for plaintiff-appellee.
Before GEWIN, COLEMAN and MORGAN, Circuit Judges.
PER CURIAM:


1
Appellant plead guilty to the charge of interstate transportation of money taken by fraud and was sentenced to imprisonment for five years.  Appellant contended at sentencing and now contends that his plea was made while under the influence of drugs and therefore he should be allowed to withdraw that plea.


2
Appellant's precise points on appeal are: (1) it was plain error for the court below to sentence appellant after he asked to withdraw his plea, (2) it was plain error for the court to dismiss appellant's allegation that he was under withdrawal of narcotics when he made his guilty plea, and (3) it was error for the court not to honor the plea bargain which induced in part appellant's plea of guilty.


3
This court has carefully reviewed and considered the record below and finds appellant's contentions to be without merit.  It is abundantly clear from the record that appellant was given more than ample warnings as to the consequences of his plea of guilty and further it appears that the court below was very careful to ascertain that appellant fully understood and had the ability to understand at the time what was going on around him.  It should be noted that appellant was examined at a hospital by a medical doctor immediately prior to his hearing and that doctor found the appellant not to be going through withdrawal.


4
The decision of the lower court in all respects is


5
Affirmed.



*
 Rule 18, 5 Cir., Isbell Enterprises, Inc. v. Citizens Casualty Company of New York et al., 5 Cir., 1970, 431 F.2d 409, Part I